Citation Nr: 0023218	
Decision Date: 08/31/00    Archive Date: 09/05/00

DOCKET NO.  98-00 195A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury.

2.  Entitlement to service connection for bilateral pes 
planus.  

3.  Entitlement to service connection for residuals of cut 
over the right eye. 

4.  Entitlement to service connection for blurred vision, 
left eye, diagnosed as myopia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel

INTRODUCTION

The veteran had active service from January 1977 to October 
1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1997 rating determination of a Department 
of Veterans Affairs (VA) Regional Office (RO).  

A review of the evidence of record discloses that in a 
written communication received in September 1998, the veteran 
the veteran withdrew his request for a Travel Board hearing.  


FINDINGS OF FACT

1.  There is no competent evidence of the presence of any 
current disability involving the inservice head injury.

2.  There is no competent evidence that the veteran currently 
has bilateral pes planus.  

3.  There is no competent evidence that the veteran has 
current residuals of a cut above the right eye.  

4.  There is no competent evidence that the veteran currently 
has blurred vision or myopia of the left eye.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
residuals of a head injury is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).  

2.  The claim of entitlement to service connection for 
bilateral pes planus is not well grounded.  38 U.S.C.A. 
§ 5107.  

3.  The claim of entitlement to service connection for 
residuals of cut over the right eye is not well grounded.  
38 U.S.C.A. § 5107.  

4.  The claim of entitlement to service connection for 
blurred vision of the left eye, diagnosed, as myopia is not 
well grounded.  38 U.S.C.A. § 5107.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records show that the veteran was seen in 
September 1980 with complaints of pain in both feet.  
Examination revealed no crepitus in the first 
metacarpophalangeal joint but discomfort on palpation of the 
foot.  There was no diagnosis provided.  Also in September 
1980, the veteran was seen for a laceration over the right 
eyelid incurred while playing football.  In April 1983, the 
veteran was seen with complaints of difficulty in seeing.  
The diagnosis was myopia, both eyes.  In June 1986, the 
veteran was seen with complaints of blurry vision for 
duration of eight months.  The veteran's report of 
examination dated in November 1994 revealed a diagnosis for 
bilateral pes planus.  A January 1996 examination revealed 
that in 1978 the veteran was struck on top of his head and 
lost consciousness for approximately 30 seconds.  In March 
1996, the veteran was seen with complaints of mucus 
discharge, both eyes and blurred vision in the left eye.  A 
provisional diagnosis of conjunctivitis was noted.  The 
veteran's October 1996 separation examination showed his 
corrected visual acuity in each eye was 20/40.  The 
evaluation for feet was normal.  Neurologic and psychiatric 
evaluations were also normal.  

The veteran was accorded a VA examination in November 1996.  
At that time, he reported that during service he sustained a 
head injury.  He also reported a history of blurred vision in 
the left eye.  He reported a history of a laceration on the 
right eyelid and flat feet.  Neurological examination was 
within normal limits except for headaches.  The eyes were 
described as appearing normal.  Distant vision was corrected 
to 20/20 on the right side, and 20/40 on the left side.  A 
history of blurry vision was reported.  X-rays of the feet 
were essentially negative except for mild hallux valgus, 
bilaterally.  The diagnoses included history of head injury 
and headache, history of blurred vision of the left eye.  The 
examiner referred to an evaluation that had been performed in 
service in October 1996.  That examination showed the 
veteran's near and distant vision to be 20/40, bilaterally, 
correctable to 20/20, bilaterally.  Blurred vision was not 
reported.

In his January 1998 substantive appeal, the veteran asserted 
that his inservice head injury might have caused the pinch 
nerve of his cervical spine and headaches.  He also asserted 
that the wearing of combat boots caused his flat feet.  
Moreover, he asserts that the pinch nerve on his cervical 
spine might be responsible for his progressively worsened 
vision.  

In a report of treatment from a private chiropractor dated in 
April 1998, the veteran reported that he had been struck in 
the head by a jeep trailer.  He also reported a history of 
pinched nerve in the neck.

The veteran was accorded a VA examination in July 1998.  On 
examination of the feet, there were no signs of callosities, 
breakdown or unusual shoe pattern noted.  It was noted that 
the veteran had no limitations with standing or walking.  On 
neurological examination, cranial nerves II through XII were 
grossly intact except for decreased sensation on cranial 
nerve V, on the left side of the face at the trigeminal 
level.  Motor function and coordination were intact.  No 
pertinent diagnoses were reported.


Pertinent Law and Regulations

The initial question is whether the veteran's claims are well 
grounded.  The veteran has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claim is well grounded. See 38 U.S.C.A. § 
5107(a); Robinette v. Brown, 8 Vet. App. 69, 73 (1995).  A 
well-grounded claim is a "plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only plausible to satisfy 
the initial burden of § [5107]." See Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  If not, the claim must be denied 
and there is no further duty to assist the veteran with the 
development of evidence pertaining to that claim.  See Epps 
v. Gober, 126 F. 3d. 1464, 1468 (1997); 38 U.S.C.A. § 
5107(a).

In order for a claim for service connection to be well 
grounded, there must be: (1) competent evidence of a chronic 
disability (a medical diagnosis); (2) evidence of incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence, depending on the circumstances); and (3) 
evidence of a nexus between the inservice injury or disease 
and a current disability (medical evidence).  Caluza v. 
Brown, 7 Vet. App. 498 (1995).

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.306.  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to establish service connection, the evidence must 
demonstrate the existence of a current disability and a 
causal relationship between the disability and military 
service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

Where a question is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony, may constitute sufficient evidence to establish a 
well grounded claim; however, if the determinative issue is 
one of medical etiology or a medical diagnosis, competent 
medical evidence must be submitted to make the claim well-
grounded.  See Grottveit v. Brown, 5 Vet. App. 93.

On the other hand, congenital or developmental defects, 
refractive error of the eye, personality disorders and mental 
deficiency as such are not diseases or injuries within the 
meaning of applicable legislation providing for disability 
compensation benefits.  38 C.F.R. § 3.303(c) (1999). 

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See 38 U.S.C.A. § 5107(b).  If so, the 
claim is denied; if the evidence is in support of a claim or 
is in relative equipoise, the claim is allowed.  Id.  If, 
after careful review of all the evidence, a reasonable doubt 
arises regarding service connection, such doubt will be 
resolved in favor of the veteran.  See 38 C.F.R. § 3.102 
(1999).

Analysis

Residuals of a head injury

The veteran contends that he has residuals of a head injury.  
A review of the service medical records shows that the 
veteran sustained an injury to the top of his head.  At times 
the veteran appears to have attributed current complaints of 
headaches and a pinched cervical nerve to the head injury.  
However, service connection has been established for 
headaches and cervical spondylosis with residuals of surgery 
and with radiculopathy.  No other residual of a head injury 
has been identified since service.

As there is no competent evidence of additional current 
disability due to the veteran's inservice head injury, the 
claim must be denied as not well grounded.

Bilateral pes planus

The service medical records show that the veteran was found 
to bilateral pes planus in November 1994.  However, 
subsequent examinations, including the separation examination 
were negative for findings of pes planus.  Regardless of 
these findings, for purposes of submitting a well-grounded 
claim, the veteran is competent to report that he observed an 
abnormality of his feet during service and that he has had a 
continuity of symptomatology since service.  Savage v. Gober, 
10 Vet. App. 488 (1997); Falzone v. Brown, 8 Vet. App. 398 
(1995).  

However, competent medical evidence would be necessary to 
satisfy the Caluza requirement that there be a current 
disability.  In this regard the post service medical record 
is negative for findings of pes planus, and the veteran has 
not reported any treatment for such disability.  In the 
absence of competent evidence of current disability, the 
claim for service connection for bilateral pes planus is not 
well grounded and must be denied.  Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998).

Residuals of a cut over the right eye

The veteran is claiming service connection for residuals of 
cut over the right eye.  The service records show that the 
veteran was seen for a laceration over the right eye due to 
an injury sustained while playing football.  The separation 
examination noted that veteran's skin was normal.  Regardless 
of these findings, for purposes of submitting a well-grounded 
claim, the veteran is competent to report that he observed an 
abnormality of his skin during service and that he has had a 
continuity of symptomatology since service.  Savage v. Gober, 
10 Vet. App. 488 (1997). 

However, there is no competent (medical) evidence that the 
veteran currently has any residuals.  The post service 
medical records are silent for residuals of a cut over the 
right eye, and the veteran has not reported any treat for 
such disability.  In the absence of competent evidence of 
current disability, the claim for service connection for 
residuals of a cut over the right eye is not well grounded 
and must be denied.  Gilpin v. West, 155 F.3d 1355 (Fed. Cir. 
1998).

Left eye disability

In the present case, the Board finds that the claim of 
service connection for blurred vision of the left eye, 
diagnosed as myopia is not well grounded.  Although the 
record shows that the veteran was seen in service for 
allergic conjunctivitis and with complaints of blurred vision 
in the left eye, no medical evidence has been received to 
show a current left eye disability.  In this regard, the 
Board notes that blurred vision was diagnosed on the November 
1996 examination only by history.  In the absence of a 
diagnosis of a current left eye disability, including blurred 
vision or myopia, the claim is not well grounded and must be 
denied.

Other Considerations

The veteran's representative contends that pursuant to the 
Veterans Benefits Administration Manual M21-1 (M21-1), VA has 
a duty to assist him in developing the evidence relevant to 
his claim, regardless of whether the claim is well grounded.  
The veteran's representative further contends that the M21-1 
provisions indicate that the claim must be fully developed 
prior to determining whether the claim is well grounded, and 
requests that the claim be remanded in order to fulfill this 
duty to assist.  

In Morton v. West, 12 Vet. App. 477 (1999), the Court held 
that the Manual M21-1 provisions pertaining to the 
development of claims prior to a finding of well groundedness 
are interpretive, in that they do not relate to whether a 
benefit will be allowed or denied, nor do they impinge on a 
benefit or right provided by statute or regulation.  The 
Court found that the Manual M21-1 provisions constituted 
"administrative directions to the field containing guidance 
as to the procedures to be used in the adjudication 
process," and that the policy declarations did not create 
enforceable rights.  The Court also found that interpretive 
provisions that are contrary to statutes are not entitled to 
deference, and that in the absence of a well-grounded claim 
VA could not undertake to assist a veteran in developing the 
facts pertinent to the claim.  The Court specifically 
invalidated the provisions of M21-1, Part VI, Para. 2.10(f), 
relied upon by the veteran's representative in the instant 
case.

In VBA Letter 20-99-60 (August 30, 1999), the Veterans 
Benefits Administration announced that effective immediately 
ROs must determine that a claim is well grounded prior to 
offering assistance in the development of that claim.

The Board is required to follow the precedent opinions of the 
Court.  38 U.S.C.A. § 7269; see also Tobler v. Derwinski, 
2 Vet. App. 8, 14 (1991).  The Board has determined, 
therefore, that, in the absence of a well-grounded claim, VA 
has no duty to assist the veteran in developing his case.  In 
this regard, the Board also notes that the representative has 
not reported any specific lapse in the duty to assist, even 
if such duty were found to exist.



ORDER

Service connection for residuals of a head injury is denied.  

Service connection for bilateral pes planus is denied.  

Service connection for residuals of a cut above the right eye 
is denied.  

Service connection for blurred vision of the left eye, 
diagnosed as myopia is denied.  



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 

